In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00384-CR


                            EX PARTE R. WAYNE JOHNSON

                                    Original Proceeding

                                    October 27, 2014

                             MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Relator R. Wayne Johnson, a prison inmate appearing pro se, has filed an

original proceeding in this court seeking a writ of habeas corpus. The gist of relator’s

complaint is that prison officials have wrongfully reduced his good-time credit. He seeks

our order appointing him counsel and restoring the good-time credit. We will dismiss

the proceeding for want of jurisdiction.


       “Texas courts of appeals only have habeas jurisdiction in situations where a

relator’s restraint of liberty arises from a violation of an order, judgment, or decree

previously made by a court or judge in a civil case.” In re Reece, 341 S.W.3d 360, 364

n.3 (Tex. 2011) (orig. proceeding); TEX. GOV’T CODE ANN. § 22.221(d) (West 2004). In

other words, a court of appeals does not have original habeas corpus jurisdiction in
criminal law matters. Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso

1994, orig. proceeding) (per curiam) (citing Ex parte Lewis, 663 S.W.2d 153, 154 (Tex.

App.—Amarillo 1983, orig. proceeding)). Relator’s claimed restraint of liberty concerns

eligibility for parole from a criminal sentence of confinement in the penitentiary. We

therefore lack habeas jurisdiction. See In re Welty, 07-08-0195-CV, 2008 Tex. App.

LEXIS 3276, at *2 (Tex. App.—Amarillo May 6, 2008, orig. proceeding) (per curiam,

mem. op.) (citing Ex parte Hawkins, 885 S.W.2d at 588) (section 22.221(d) “does not

grant this Court original jurisdiction to issue a writ of habeas corpus in a criminal

proceeding”). Instead, habeas jurisdiction in criminal law matters lies with the court of

criminal appeals, the district courts, the county courts or a judge of those courts. TEX.

CODE CRIM. PROC. ANN. art. 11.05 (West 2005).


      Relator’s petition for writ of habeas corpus is dismissed for want of jurisdiction.




                                                 James T. Campbell
                                                     Justice


Do not publish.




                                            2